Hatch, J.:
This action was brought to recover damages sustained by the plaintiff while riding in a vehicle of the electric company. It was *339disclosed by the evidence that the plaintiff and two other women were being carried down Eighth avenue, and at about the intersection of Thirty-eighth street the vehicle and a beer truck collided, the effect of which was to throw the plaintiff violently against the dashboard of the vehicle, from which she suffered injuries. The testimony upon the part of the plaintiff’s witnesses tended to show that the person in control of the vehicle turned out to pass the beer truck, and as the hind wheel of the vehicle came opposite the front wheel of the beer truck, the driver of the truck suddenly turned, causing the front wheel of the truck to come in contact with the rear wheel of the vehicle, throwing it around and causing it to come in contact with a trolley car going north. The vehicle and the beer truck were both proceeding south.
"When the plaintiff rested she had undoubtedly established a case against the defendant Meyer, who owned the beer truck, which called for its submission to the jury upon the question of negligence and damages. There was no claim of contributory negligence by the plaintiff in the case. As to the vehicle company, it is quite difficult to see any basis upon which liability against it could be founded, and its evidence still further tended to establish a case exonerating it. After the. case of the plaintiff and the vehicle company was in, the defendant Meyer, upon his part, proceeded to show that the beer truck was-being driven in a lawful manner along the street; that it had turned out to pass a van backed up against the curb, which was necessary in order to obtain a passage around the van; that as it turned out, the vehicle, going at a high rate of speed, ran into the wheel of the beer truck and that its act in so doing resulted in the accident. When the witnesses for the defendant Meyer had finished their testimony a case was presented upon which the jury might exonerate him from liability, and one was made sufficiently strong to carry it to the jury as to the negligence of the vehicle company.
It is well settled that the liability of wrongdoers is both joint and several, and in an action predicated upon negligence, where two-' or more persons are jointly sued and concurrent acts of negligence are established, a recovery can be had against both. (Sternfels v. Metropolitan St. R. Co., 73 App. Div. 494.) If the concurrent act resulting in the injury be not established the jury may exon*340erate one and find against the other. (Kirby v. D. & H. C. Co., 90 Hun, 588.)
At the close of the plaintiff’s proof in the present case, we think the evidence was insufficient upon which to found the negligence of the defendant vehicle company, and had the court so ruled and dismissed the complaint as to it, the ruling would doubtless have been ■sustained, and the same result could have been reached at the close of the evidence on the part of the vehicle company, as the proof which it gave strengthened the case in its favor. The exception taken by the vehicle company to the ruling of the court made upon its motion for a nonsuit and also upon the denial of its motion for the direction of a verdict is unavailing for the reason that after its motion had been made and denied the defendant vehicle company •continued to remain in the case, participated in the trial, cross-examined the witnesses produced by the defendant Meyer, made a motion at the close of the case for judgment in its favor, and presented its case to the jury. The plaintiff had the right to rely upon any testimony in the case, whether produced by her or by either or both of the defendants, and if, when the proofs were all in, a case was presented upon which the jury were authorized to find negligence against the defendant vehicle company, it was entitled to have such question submitted to the jury, and the motions theretofore made by the defendant vehicle company are unavailing, even though error was committed in denying them in the first instance, as such error was cured by the case subsequently made against it. The vehicle company was not, therefore, aggrieved by the ruling. Had the vehicle company stood upon the case made by the plaintiff and by it, relying upon the exception which it took to the denial of the motion for a nonsuit and to dismiss the plaintiff’s complaint, and withdrawn from the case at that time and ceased to participate therein thereafter, a different question would be presented, but as it participated thereafter in the trial and a case was made against it, it was required to meet that case, and the case, as made, required its •submission to the jury.
' Upon the evidence in the case, however, there is great difficulty in spelling out wherein, taking the whole proof together, it was ■established that there were concurrent acts of negligence of the two -defendants producing the injury. The proof given is inconsistent *341with such relation. If the story of the plaintiff and the witnesses for the vehicle company be true, then it follows that it was guilty of no negligence, either in the discharge of any duty which it owed to the plaintiff or otherwise. If the testimony upon the part of the defendant Meyer is to be believed, then the driver of the truck was guilty of no negligence, as it tended to establish that he was acting in a lawful manner, infringed upon no other person’s rights, and that the accident was solely due to the negligence of the vehicle company in colliding with the truck. Under these circumstances, it is difficult to see how it can be said that the injury was the result of the concurrent acts of these two' defendants. It, therefore, became the duty of the court, in submitting the case to the jury, to charge that the plaintiff was entitled to recover against the defendant found to be guilty of negligence; that, as it was not established from the proof that there were concurrent acts of negligence, the jury were called upon to determine which one was the real party at fault, and, so finding, award damages in favor of the plaintiff against it or him and exonerate the other. We think such a case upon the facts was presented, and that the court would have been required, if called upon so to do, to submit the case to the jury upon such theory. The question, however, is not available to either of the defendants upon this appeal. The court did submit the question to the jury as to the negligence of the defendants, and charged that they might find one guilty and exonerate the other, or that they could find both guilty of negligence and charge both. Ho exception was taken to this charge or to the submission which was made in this respect; consequently the defendants must be held to have acquiesced therein, and cannot now be permitted to predicate error thereon.
The only other question in the case which requires attention relates to the admissibility of the evidence bearing upon the injury to plaintiff’s eyes. It is clear that this testimony was not competent for the purpose of establishing injury to the eye, as a source of damage, as it is not pleaded. The objection raises such question. The answer, however, to this claim is that it was not offered for the purpose of showing injury to the eye as a basis for a claim for damages, but it was received solely for the reason that it was a manifestation of the injuries which she received, which were prop*342erly pleaded, and upon which the plaintiff was entitled to recover. The court carefully guarded and limited this proof to the purpose for which it was offered. It is no objection to evidence which is offered for the purpose of establishing an injury, which is properly pleaded, to show wherein and how such injury manifests itself and what are its legitimate effects. The evidence in the present case warranted the conclusion that the injury which was sustained, as averred in the complaint, as one of its results, affected the eyes of the plaintiff. We think, therefore, that the evidence was competent for such purpose. It is evident in view of the moderate character of the verdict that the jury were not prejudiced against the defendants by any of the rulings which were made upon the trial,including the one to which attention has been called.
No reversible error is presented in the case. The judgment and order should, therefore, be affirmed, with costs.
Van Brunt, P. J., Patterson and Laughlin, JJ., concurred; Ingraham, J., dissented: